UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31708 CAPITOL BANCORP LTD. (Exact name of registrant as specified in its charter) Michigan 38-2761672 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Capitol Bancorp Center Fourth Floor 200 N. Washington Square Lansing, Michigan (Address of principal executive offices) (Zip Code) (517) 487-6555 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesT No£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoT Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2009 Common Stock, No par value 17,509,631 shares Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£ NoT Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filerT Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting company£ Page 1 of 51 Explanatory Note Capitol is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q to revise its unaudited condensed consolidated financial statements as of and for the three months and nine months ended September 30, 2009 that were part of Form 10-Q that Capitol filed with the Securities and Exchange Commission (SEC) on November 9, 2009. This Amendment No. 1 reflects revised interpretation of fair-value accounting guidance (FSP FAS 157-4) to properly base fair-value estimates of collateral-dependent loans and other real estate owned upon appraisal data rather than use of alternative valuation methods.FAS 157-4 was initially implemented in error for the period ended March 31, 2009, as disclosed in Capitol's 2009 Annual Report on Form 10-K. When Capitol initially implemented FSP FAS 157-4 for the three months ended March 31, 2009, management made significant adjustments to appraisal data and used some alternative valuation methods, reducing estimated losses relating to fair value by $8 million.As 2009 progressed, additional regulatory guidance suggested that substantially all such fair value estimates should be based solely upon appraisal data rather than use of alternative valuation methods.As of December 31, 2009, substantially all fair value estimates for collateral-dependent loans and other real estate owned were based solely on appraisal data. The information in this Amendment No. 1 not only revises the unaudited condensed consolidated financial statements that were contained in the originally-filed Form 10-Q for the three months and nine months ended September 30, 2009, but also amends other information in that Form 10-Q affected by the revision described above.Therefore, this Amendment No. 1 should be read together with the originally-filed Form 10-Q.Furthermore, this Amendment No. 1 does not reflect events occurring after the filing of the originally-filed Form 10-Q or update information or disclosures contained in the originally-filed Form 10-Q that were not affected by the revision described above.Accordingly, this Amendment No. 1 also should be read in conjunction with subsequent filings of financial information by Capitol relating to its financial position and results of operations for the year ended December 31, 2009, as information in such subsequent filings may update or supersede certain information contained in this Amendment No. 1 to Form 10-Q. The following items of the originally-filed Form 10-Q for the period ended September 30, 2009 have been revised: Part I – Financial Information: Item 1 – Financial Statements (unaudited) Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations In addition, as required by Rule 12b-15 under the Securities and Exchange Act of 1934, as amended, updated certifications by our principal executive officer and principal financial officer are filed herewith as Exhibit 31.1, Exhibit 31.2, Exhibit 32.1 and Exhibit 32.2 to this Amendment No. 1 on Form 10-Q which are currently dated April 27, 2010. [The remainder of this page intentionally left blank] Page 2 of 51 INDEX PART I.FINANCIAL INFORMATION Forward-Looking Statements Certain of the statements contained in this document, including Capitol's consolidated financial statements, Management's Discussion and Analysis of Financial Condition and Results of Operations and in documents incorporated into this document by reference that are not historical facts, including, without limitation, statements of future expectations, projections of results of operations and financial condition, statements of future economic performance and other forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, are subject to known and unknown risks, uncertainties and other factors which may cause the actual future results, performance or achievements of Capitol and/or its subsidiaries and other operating units to differ materially from those contemplated in such forward-looking statements.The words "intend," "expect," "project," "estimate," "predict," "anticipate," "should," "believe," "may," and similar expressions also are intended to identify forward-looking statements.Important factors which may cause actual results to differ from those contemplated in such forward-looking statements include, but are not limited to: (i) the results of Capitol's efforts to implement its business strategy, (ii) changes in interest rates, (iii) legislation or regulatory requirements adversely impacting Capitol's banking business and/or expansion strategy, (iv) adverse changes in business conditions or inflation, (v) general economic conditions, either nationally or regionally, which are less favorable than expected and that result in, among other things, a deterioration in credit quality and/or loan performance and collectability, (vi) competitive pressures among financial institutions, (vii) changes in securities markets, (viii) actions of competitors of Capitol's banks and Capitol's ability to respond to such actions, (ix) the cost of and access to capital, which may depend in part on Capitol's asset quality, prospects and outlook, (x) changes in governmental regulation, tax rates and similar matters, (xi) availability of funds under the U.S. Treasury's Capital Assistance Program and Capital Purchase Program, (xii) changes in management, (xiii) Capitol's proposed spin-off of Michigan Commerce Bancorp Limited; (xiv) consummation of pending sales of certain bank subsidiaries, (xv) other risks detailed in Capitol's other filings with the Securities and Exchange Commission, and (xvi) and the following, among others: ·Management's ability to effectively manage interest rate risk and the impact of interest rates in general on the volatility of Capitol's net interest income; ·The effect of the recently enacted Emergency Economic Stabilization Act of 2008, the American Recovery and Reinvestment Act of 2009, the implementation by the Department of the U.S. Treasury and federal banking regulators of a number of programs to address capital and liquidity issues in the banking system and additional programs that will apply to Capitol in the future, all of which may have significant effects on Capitol and the financial services industry; ·The decline in commercial and residential real estate sales volume and the likely potential for continuing illiquidity in the real estate market; ·The risks associated with the high concentration of commercial real estate loans in Capitol's portfolio; ·The uncertainties in estimating the fair value of developed real estate and undeveloped land in light of declining demand for such assets and continuing illiquidity in the real estate market; ·Negative developments and disruptions in the credit and lending markets, including the impact of the ongoing credit crisis on Capitol's business and on the businesses of its customers as well as other banks and lending institutions with which Capitol has commercial relationships; ·A continuation of the recent unprecedented volatility in the capital markets; ·The risks associated with implementing Capitol's business strategy, including its ability to preserve and access sufficient capital to execute on its strategy; ·Rising unemployment and its impact on Capitol's customers' savings rates and their ability to service debt obligations; ·Fluctuations in the value of Capitol's investment securities; ·The ability to attract and retain senior management experienced in banking and financial services; ·The sufficiency of the allowance for loan losses to absorb the amount of actual losses inherent in the existing portfolio of loans; Page 3 of 51 INDEX – Continued PART I.FINANCIAL INFORMATION – Continued ·Capitol's ability to adapt successfully to technological changes to compete effectively in the marketplace; ·Credit risks and risks from concentrations (by geographic area and by industry) within the Bank's loan portfolio and individual large loans; ·The effects of competition from other commercial banks, thrifts, mortgage banking firms, consumer finance companies, credit unions, securities brokerage firms, insurance companies, money market and other mutual funds, and other financial institutions operating in Capitol's market or elsewhere or providing similar services; ·The failure of assumptions underlying the establishment of the allowance for loan losses and estimation of values of collateral or cash flow projections and various financial assets and liabilities; ·Volatility of rate sensitive deposits; ·Operational risks, including data processing system failures or fraud; ·Liquidity risks; ·The ability to successfully acquire low cost deposits or funding; ·The ability to successfully execute strategies to increase noninterest income; ·Changes in the economic environment, competition, or other factors that may influence loan demand, deposit flows, and the quality of the loan portfolio and loan and deposit pricing; ·The impact from liabilities arising from legal or administrative proceedings on the financial condition of Capitol; ·The ability of Capitol's subsidiary banks to pay dividends to Capitol; ·Capitol's ability to pay cash dividends on its common stock; ·Possible administrative or enforcement actions of banking regulators in connection with any material failure of Capitol or its subsidiary banks to comply with banking laws, rules or regulations; ·Governmental monetary and fiscal policies, as well as legislative and regulatory changes, that may result in the imposition of costs and constraints on Capitol through higher FDIC insurance premiums, significant fluctuations in market interest rates, increases in capital requirements, and operational limitations; ·Changes in general economic or industry conditions, nationally or in the communities in which Capitol conducts business; ·Changes in legislation or regulatory and accounting principles, policies, or guidelines affecting the business conducted by Capitol; ·The impact of possible future goodwill and other material impairment charges; ·Acts of war or terrorism; and ·Other economic, competitive, governmental, regulatory, and technical factors affecting Capitol's operations, products, services, and prices. Page 4 of 51 INDEX – Continued PART I.FINANCIAL INFORMATION – Continued Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated.All subsequent written or oral forward-looking statements attributable to Capitol or persons acting on its behalf are expressly qualified in their entirety by the foregoing factors.Investors and other interested parties are cautioned not to place undue reliance on such statements, which speak as of the date of such statements.Capitol undertakes no obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of unanticipated events. Item 1. Financial Statements (unaudited): Page Condensed consolidated balance sheets – September 30, 2009 and December 31, 2008. 6 Condensed consolidated statements of operations – Three months and nine months ended September 30, 2009 and 2008. 7 Condensed consolidated statements of changes in equity – Nine months ended September 30, 2009 and 2008. 8 Condensed consolidated statements of cash flows – Nine months ended September 30, 2009 and 2008. 9 Notes to condensed consolidated financial statements. 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 48 Item 4. Controls and Procedures. 48 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 49 Item 1A. Risk Factors. 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 49 Item 3. Defaults Upon Senior Securities. 49 Item 4. Submission of Matters to a Vote of Security Holders. 49 Item 5. Other Information. 49 Item 6. Exhibits. 49 SIGNATURES 50 EXHIBIT INDEX 51 [The remainder of this page intentionally left blank] Page 5 of 51 PART I, ITEM 1 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets As of September 30, 2009 and December 31, 2008 (in thousands, except share data) (Unaudited) September 30, 2009 December 31, 2008 (As RevisedNote O) ASSETS Cash and due from banks $ $ Money market and interest-bearing deposits Federal funds sold Cash and cash equivalents Loans held for sale Investment securities Note C: Available for sale, carried at fair value Held for long-term investment, carried at amortized cost which approximates fair value Total investment securities Portfolio loans: Loans secured by real estate: Commercial Residential (including multi-family) Construction, land development and other land Total loans secured by real estate Commercial and other business-purpose loans Consumer Other Total portfolio loans Less allowance for loan losses ) ) Net portfolio loans Premises and equipment Accrued interest income Goodwill Other real estate owned Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Debt obligations: Notes payable and short-term borrowings Subordinated debentures Note G Total debt obligations Accrued interest on deposits and other liabilities Total liabilities EQUITY: Capitol Bancorp Limited stockholders' equity Note E: Preferred stock, 20,000,000 shares authorized; none issued and outstanding Common stock, no par value,50,000,000 shares authorized; issued and outstanding: 2009 - 17,509,631 shares 2008 - 17,293,908 shares Retained earnings (deficit) ) Undistributed common stock held by employee-benefit trust ) ) Fair value adjustment (net of tax effect) for investment securities available for sale (accumulated other comprehensive income) Total Capitol Bancorp Limited stockholders' equity Noncontrolling interests in consolidated subsidiaries Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. Page 6 of 51 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Operations (Unaudited) For the Three Months and Nine Months Ended September 30, 2009 and 2008 (in thousands, except per share data) Three-Month Period Nine-Month Period Interest income: (As Revised Note O) (As Revised Note O) Portfolio loans (including fees) $ Loans held for sale Taxable investment securities Federal funds sold 31 89 Other Total interest income Interest expense: Deposits Debt obligations and other Total interest expense Net interest income Provision for loan losses Net interest income (deficiency) after provision for loan losses ) ) Noninterest income: Service charges on deposit accounts Trust and wealth-management revenue Fees from origination of non-portfolio residential mortgage loans Gain on sales of government-guaranteed loans Gain on sale of bank subsidiary Realized gain on sale of investment securities available for sale 41 5 42 50 Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy Equipment rent, depreciation and maintenance Costs associated with foreclosed properties and other real estate owned FDIC insurance premiums and other regulatory fees Other Total noninterest expense Loss before income taxes (benefit) Income taxes (benefit) ) ) NET LOSS ) Less net losses attributable to noncontrolling interests NET LOSS ATTRIBUTABLE TO CAPITOL BANCORP LIMITED $ ) $ ) $ ) $ ) NET LOSS PER SHARE ATTRIBUTABLE TO CAPITOL BANCORP LIMITED Note F: Basic and Diluted $ ) $ ) $ ) $ ) See notes to condensed consolidated financial statements. Page 7 of 51 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Changes in Equity (Unaudited) For the Nine Months Ended September 30, 2009 and 2008 (in thousands, except share and per share data) Capitol Bancorp Limited Stockholders' Equity Undistributed Common Total Capitol Stock Accumulated Bancorp Noncontrolling Retained Held by Other Limited Interests in Common Earnings Employee- Comprehensive Stockholders' Consolidated Total Stock (Deficit) Benefit Trust Income Equity Subsidiaries Equity Nine Months Ended September 30, 2008 Balances at January 1, 2008 $ $ $ ) $ 3 $ $ $ Investment in consolidated subsidiary by noncontrolling interests Issuance of 109,435 shares of common stock upon exercise of stock options Surrender of 93,964 shares of common stock to facilitate exercise of stock options ) ) ) Surrender of 14,199 shares of common stock to facilitate vesting of restricted stock ) ) ) Issuance of 31,790 unvested shares of restricted common stock, net of related unearned employee compensation and 12,322 forfeited shares Recognition of compensation expense relating to restricted common stock and stock options Tax benefits from share-based payments Transfer of 250 shares of common stock to employee stock ownership plan (2 ) 6 4 4 Cash dividends paid ($0.45 per share) Components of comprehensive loss: Net loss ) Fair value adjustment for investment securities available for sale (net of income tax effect) (6
